Citation Nr: 1815213	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-20 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased rating for thoracic spine strain superimposed on degenerative changes, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was remanded in April 2017 for further development.     

The Veteran presented testimony at a Board hearing in October 2016.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDING OF FACT

The Veteran's thoracic spine strain superimposed on degenerative changes is manifested by limitation of motion, pain on motion, flare-ups of pain, and difficulties with prolonged standing, sitting, and lying down.  It is not manifested by unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected thoracic spine strain superimposed on degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5235 to 5243 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
	
Veterans Claims Assistance Act of 2000 (VCAA)

In a March 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2017).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Concerning the duty to assist, the Board finds that all necessary development has been accomplished.  Pertinent to the present appeal, the Veteran underwent VA examinations in October 2007, May 2009, July 2011, September 2011, January 2013, March 2015, and April 2017.  The Board finds that such examination reports are collectively thorough and contain sufficient information to decide the issue currently under consideration.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Increased Ratings

The current General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Additionally, for intervertebral disc syndrome, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  An evaluation could be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.  This latter manner of rating disability suggests that a rating higher than 60 percent might be awarded.

In this case, the Veteran underwent a VA examination in October 2007.  He reported chronic back pain in the thoracolumbar region since service, and intermittent muscular spasms.  He further reported pain on a daily basis in the thoracolumbar spine, and radicular symptoms into the right hip and occasionally the left anterior medial thigh.  He also reported occasional numbness in the right hip.  He was also diabetic and had peripheral neuropathy distally.  He reported morning stiffness and pain getting out of bed.  He reported waking at night and that range of motion was generally reduced.  He stated that repetitive movement increases the pain.  Activities of daily living were difficult in terms of washing the lower extremities.  He was able to tolerate work.  Flare-ups occurred with cold weather or after long periods of being sedentary.  The Veteran noted additional pain and loss of range of motion. 

Upon examination, there was essentially normal appearing architecture of the thoracolumbar spine.  There was rhomboidal tenderness.  There was no spasm at the time of the examination.  There was pain on movement and increased pain on repetitive movement without additional motion loss.  He had an active and passive range of motion of 0-60 degrees forward flexion; 5 degrees hyperextension; lateral bending 15 degrees; and rotation 20 degrees in both directions.  Deep tendon reflexes were equal at the knees and the ankles.  Motor testing showed the quad and anterior tib group to be 5/5.  Sensation was diminished to across the toes of both feet.  Straight leg raises were negative.  There was no atrophy.  X-rays revealed moderate degenerative changes in the thoracic spine.  The examiner diagnosed the Veteran with thoracolumbar strain superimposed on degenerative changes.  During flare-ups, the examiner expected an additional loss of 15 degrees of forward flexion.  

At a May 2009 VA examination, the Veteran reported constant pain, with difficulty falling asleep, and pain getting out of bed in the morning.  He stated that when he gets out of bed (or when he gets up from a seated position), he has to put pressure on the left side of his body in order to get up.  He described his pain as deep, aching, and burning with a numb sensation that shoots into the right lower extremity.  He reported difficulty with standing more than 15 minutes.  He stated that sitting was not problematic, if he was able to constantly shift his positioning and adjust his seat.  He reported no difficulty with lifting, bending, and twisting type movements.  He had no difficulty with walking.  He experienced daily episodes of increased levels of pain.  He stated that the daily flare-ups only subsided after overnight rest.  He reported having missed time from work within the past 12 months secondary to his low back sciatica condition.  He used a knee brace and orthotics in his shoes; but no other assistive devices.  He was able to care for himself with his activities of daily living.  He utilized rest, heat, Tylenol PM, aspirin, and analgesic cream such as tiger balm and Icy Hot as alleviating factors.  He also utilized stretching and hanging in a pullup position to stretch his low back.  He also utilized Flexeril as needed at night to help alleviate his painful buttocks pain and spasm.

Upon examination, the Veteran was in no acute distress.  He was alert and cooperative.  He had a mildly antalgic gait with shifting positions and slow
protected movements.  He had no apparent spasms; and had normal shoulder alignment with normal hip alignment.  There was a mild scoliosis of the spine.  Palpation revealed no spinous process tenderness of the thoracic spine.  There was spinous process tenderness of the lumbar spine at L4, L5, and S1.  There was right-sided SI joint tenderness.  There was gluteus maximus, sciatic notch, and gluteus medius tenderness.  Thoracolumbar range of motion was 80 degrees of flexion, 20 degrees of extension, 45 degrees of rotation, and 25 degrees of lateral flexion bilaterally. There was positive pain with repetitive range of motion testing, but there was no change in range of motion.  Neurologic examination revealed intact motor and sensory function with the Veteran being able to walk on his heels, his toes, and perform squat.  There was a mild change in sensation of the right lower extremity along the L5-Sl dermatome distribution.  Reflexes were 2+ at the patellar tendons and Achilles bilaterally.  There was a positive straight leg raise on the right side.  There was no opposite-leg crossover, pelvic rock, or clonus.  The examiner opined that during a flare-up, the Veteran would have approximately 10-15 degrees of loss of range of motion, particularly with flexion, mild weakness, mild fatigability, and mild loss of coordination secondary to repetitive activity painful flare-up episodes. 

The Veteran underwent two VA examinations in 2011.  In July 2011, the Veteran was noted to have 40 degrees of flexion, 10 degrees of lateral flexion each way, rotation 25 degrees to the right and 18 degrees to the left, and 2 degrees of extension.  All range of motion was tested with three repetitions and did not change following three repetitions of motion.  

In September 2011, the Veteran achieved 50 degrees of flexion (with pain beginning at 40 degrees); extension to 0 degrees (with pain beginning at 0 degrees); right and left lateral flexion to 20 degrees (with pain beginning at 15 degrees); and right and left rotation to 20 degrees (with pain beginning at 15 degrees).  Range of motion was unchanged following three repetitions of motion.  Functional loss included limitation of motion; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and/or weightbearing.  He had mild right lower extremity radiculopathy.  The Veteran was noted to have intervertebral disc syndrome; but it had not resulted in any incapacitating episodes.  The examiner expected that the Veteran would have mild weakness, mild fatigability, and mild loss of coordination secondary to repetitive activity and painful flare- up episodes secondary to his thoracic spine disability.  

A January 2013 VA examination report reflects that the Veteran denied flare-ups.  He achieved forward flexion to 45 degrees (with pain at 45 degrees); extension to 0 degrees (with pain at 0 degrees); right and left lateral flexion to 20 degrees (with pain at 20 degrees); right rotation to 20 degrees (with pain at 20 degrees); and left rotation to 30 degrees or greater (with pain at 30 degrees or greater).  Range of motion was unchanged following three repetitions of motion.  Functional limitations consisted of limitations of motion, and pain on movement.  The examiner noted that the Veteran's lumbar region was diffusely tender.  There was mild radiculopathy in the right lower extremity.  The examiner noted that the Veteran had intervertebral disc syndrome and that he was incapacitated for at least six weeks in the past 12 months.  However, the examiner then noted that the Veteran was a poor historian.  

A March 2015 VA examination  report reflects that the Veteran achieved 50 degrees of forward flexion; 5 degrees of extension; 20 degrees of right and left lateral flexion; and 15 degrees of right and left rotation.  Pain was noted on all types of range of motion testing.  There was no evidence of pain with weight bearing.  Repetitive use testing was not performed as the Veteran felt too unstable to perform it due to risk of fall.   The examiner estimated that the Veteran's range of motion would be reduced but was unable to estimate the extent of the additional limitation of motion.  The Veteran also reported flare-ups that he described as moderate.  He stated that they occur approximately twice per week and that they last approximately six hours.  The Veteran had muscle spasm and guarding that resulted in abnormal gait or abnormal spinal contour.  The Veteran had moderate radiculopathy in the lower right extremity.  There was no ankylosis of the spine.  He had intervertebral disc syndrome; but did not have any incapacitating episodes in the past 12 months.  The Veteran reported that he regularly used a cane.  The examiner stated that the Veteran's thoracic spine disability is moderate and has worsened.  The examiner stated that he was unable to estimate additional loss of motion during flare-ups because the Veteran was not examined during a flare-up.

An April 2017 VA examination report reflects the Veteran's reports that he is limited by pain most days, requiring him to stay at home.  He would sit and read, and change positions by the minutes due to back pain.  He reported that during flare-ups, low back pain is increased by any movement.  He was also limited in walking, standing, and lying down.  

Upon examination, the Veteran achieved 45 degrees of forward flexion; 0 degrees of extension; 10 degrees of right and left lateral flexion; and 10 degrees of right and left rotation.  Pain was noted on all types of range of motion testing.  There was evidence of pain with weight bearing.  There was mild to moderate tenderness in thoracic and lumbar spines on palpation.  The Veteran was able to perform repetitive use testing; and there was no additional limitation of motion following testing.  The examiner was not able to say (without speculation) whether pain, weakness, fatigability or incoordination significantly limits functional ability with repeated use over a period of time.  The examiner opined that during a flare-up, the Veteran would lose an additional five degrees of forward flexion (thereby only achieving forward flexion to 40 degrees).  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  He had mild radiculopathy in each lower extremity.  There was no ankylosis of the spine.  He had intravertebral disc syndrome; but had not had any incapacitating episodes in the past 12 months.  

The examiner stated that the Veteran has limited function due to his back in the lumbar spine with radiculopathy from the lumbar spine. This limits his physical lifting, carrying, and climbing.  The examiner noted that he is not expected to work              with any physical activities but he is limited in sedentary work by his lumbar spine.  The Veteran's most recent employment was stopped due to lumbar spine and bilateral radiculopathy with surgical treatment.  The examiner stated that it is the Veteran's lumbar spine (not his thoracic spine) that is preventing the Veteran from working.  The Veteran's most recent employment was selling clothes.  He traveled 200 days per year.  The Veteran could not be expected to do this as he could sit for extended periods of time required for travel.  The examiner again noted that this was due to his lumbar (and not thoracic) spine.  

Regarding passive range of motion, the examiner noted that it was not tested.  The examiner stated that the examination showed that the Veteran has pain on weight bearing and non-weight bearing.  The examiner stated that the thoracic spine does not limit him in any sedentary employment.  It is expected that the Veteran would have increased pain on lifting and carrying; but that the Veteran would not be limited in light activities.  He could not tolerate heavy labor.  The examiner stated that the Veteran had mild severity of the thoracic spine.  Instead, his work is limited by lumbar spine, hips, neck, and feet disabilities.  The thoracic spine is the least of these.  

Analysis

As noted above, in order to warrant a rating in excess of 20 percent, the Veteran's disability would need to be manifested by unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

The Veteran has undergone numerous VA examinations. None of them have revealed any ankylosis.  Moreover, the range of motion of the thoracolumbar spine has not been found to be 30 degrees of forward flexion or less.  

At the Veteran's VA examinations, he achieved forward flexion to 60 degrees (October 2007), 80 degrees (May 2009), 40 degrees (July 2011), 50 degrees (September 2011), 45 degrees (January 2013), 50 degrees (March 2015), and 45 degrees (April 2017).  Three of the examiners opined that there would be additional loss of motion during flare-ups.  The October 2007 examiner estimated another 15 degrees of limitation of motion (thereby reducing his 60 degrees of forward flexion to 45 degrees).  The May 2009 examiner estimated another 10-15 degrees of limitation of motion (thereby reducing his 80 degrees of forward flexion to 65-70 degrees).  The April 2017 examiner estimated another 5 degrees of limitation of motion (thereby reducing his 45 degrees of forward flexion to 40 degrees).  Additionally, the September 2011 examiner found that although the Veteran achieved 50 degrees of forward flexion, that pain began at 40 degrees.  Consequently, even during a flare-up, and taking pain into consideration, the Veteran was never shown to have had less than 30 degrees of forward flexion.

Therefore, in regard to the DeLuca criteria, none of the VA examiners have found medical evidence to that there is any additional loss of motion of the thoracic spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.

With respect to incapacitating episodes, the Board acknowledges the January 2013 VA examination report reflecting that the Veteran has had incapacitating episodes totaling more than six weeks in the past 12 months.  However, the examiner then noted that the Veteran was a poor historian.  The Board has examined all of the outpatient treatment.  None of them (including the 12 months preceding the January 2013 examination) include any instances in which the Veteran has had acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Consequently, the Board finds that this particular rating criterion has not been met.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 20 percent for thoracic spine strain superimposed on degenerative changes must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to an increased rating for thoracic spine strain superimposed on degenerative changes is denied. 



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


